Citation Nr: 0824272	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-28 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed chronic 
left ear otitis media with mixed hearing loss.  

2.  Entitlement to service connection for a claimed right ear 
disorder with mixed hearing loss.  




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from February 1953 until 
February 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The issue of service connection for a right ear hearing loss 
is addressed in the REMAND portion of this document and is 
being remanded to the Agency of Original Jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown to have had bilateral mastoid 
scarring and hearing loss in his left ear at the time of 
enlistment in service.  

2.  The veteran is not shown to have manifested specific 
right ear complaints or findings reflective of infectious 
activity or the onset related pathological changes including 
a perforation of the right tympanic membrane in service or 
for many years thereafter.  

3.  The recently documented right ear tympanic membrane 
perforation is not shown to be due to due to any event or 
incident of his period of active service.  

4.  The currently demonstrated left ear postoperative 
residuals of chronic otitis media with mixed hearing loss is 
shown as likely as not to have increased in severity beyond 
natural progression due to documented infectious activity 
during his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a right ear disability 
manifested by a tympanic membrane perforation or chronic 
otitis media due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.159 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
left ear disability manifested by the postoperative residuals 
of chronic otitis media and mixed hearing loss was aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.385 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In January 2005 and February 2008, the RO sent the veteran 
letters in which he was informed of the requirements needed 
to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in February 2008 about relevant information on 
disability ratings and effective dates in the event that any 
of his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

While the Board notes that this notification was after the 
initial RO denial in November 2005, the veteran's claims were 
readjudicated in a Supplemental Statement of the Case in 
April 2008 that cured the notice deficiencies as related to 
Dingess/Hartman.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that two 
relevant medical examinations were performed in June 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Right ear disorder

The veteran's entrance examination in January 1953 indicates 
that the veteran had bilateral mastoid scars.  The veteran 
was given an Embassy Duty qualification examination in 
February 1953 when a perforation of the left tympanic 
membrane was noted.  No notation about the right ear was 
noted other than the mastoid scar.  

The service treatment records further indicate that the 
veteran was seen in the hospital for drainage from his left 
ear after swimming in August 1954.  At that time, the veteran 
was diagnosed with chronic otitis media in his left ear.  The 
veteran's right ear was noted to be dry and not irritated.  
The doctor did note that the veteran had a history of a 
bilateral mastoidectomy in childhood, but that there had not 
been any complaints prior to this incident.  

The service separation examination noted a perforation of the 
left tympanic membrane.  There was no recorded complaint or 
finding referable to the right ear.  

Following service, the private treatment records show that, 
in June 1967, the veteran was treated for swelling and 
drainage of his left ear.  The veteran was diagnosed with 
chronic mastoiditis in his left ear.  

In September 1967, the veteran underwent a radical 
mastoidectomy of the left ear with a tympanoplasty.  In 
October 1967, following the surgery, veteran was diagnosed 
with chronic mastoiditis and cholesteatoma, left.  

Other submitted private treatment records show that he was 
seen in January 2003 for a long-standing history of ear 
problems and decreased hearing .  When seen in July 2003, his 
tympanic membranes were notable only for surgical changes 
with no debris, fluid or infection.  In April 2005, he had a 
small amount of debris on the right side.  

The veteran was observed to have a small perforation of the 
tympanic membrane in the right ear with no drainage in early 
August 2005.  Later in that month, he reported having had 
right-sided otorrhea for the last week.  An inferior 
posterior quadrant perforation with erythema of the tympanic 
membrane and some drainage was noted in the right ear.  

The veteran was afforded a VA ear examination on June 2, 2005 
when he was noted to have a history of bilateral 
mastoidectomies in childhood.  The VA examiner also noted 
that a perforation of the left tympanic membrane had been 
observed during a February 1953 examination.  

The VA examiner opined that the perforation was a pre-
existing condition that together with the history of 
bilateral mastoidectomies indicated that the veteran had had 
childhood otitis.  The VA examiner also noted that there was 
a history of acoustical trauma during service, and the 
veteran denied having had any recreational or occupational 
acoustical trauma.  

On examination, the veteran's left ear showed residuals of 
ear surgery.  The right ear showed the residuals of a 
mastoidectomy as well.  The VA examiner diagnosed probable 
bilateral mixed hearing loss status post bilateral 
mastoidectomy.  

A VA audiometric examination in June 2005 noted a moderate to 
severe, sloping, mixed hearing loss in the right ear and 
moderate to profound, sloping, mixed hearing loss on the 
left.  The VA audiologist opined that the diagnosis of 
chronic otitis media while serving in service indicated "a 
high likelihood" that his hearing loss was "aggravated" by 
his service experience.  

In an addendum report dated on June 13, 2005, the VA medical 
examiner further opined, after seeing the audiological 
examination results from June 6, 2005, that "the etiology of 
the veteran's hearing loss was due to chronic otitis media 
which started during childhood."  

The VA examiner stated that, "[i]t [was his] opinion that 
the veteran's hearing loss and bilateral ear condition were 
NOT at least as likely as not a result of his military 
service.  He did have an episode of left otitis as a result 
of water in the ear that had a [tympanic membrane] 
perforation and mastoidectomy cavity, which was present when 
he enlisted."  

The VA examiner added that there was posterior perforation of 
his right tympanic membrane.  The middle ear was noted to 
clean and dry.  

On reviewing the record in its entirety, the Board finds that 
veteran clearly had a history of ear infection and mastoid 
surgery prior to entering active service.  The veteran also 
is shown to have been treated for chronic left ear otitis 
media during service, but no definite showing of an active 
infectious process involving the right ear was documented 
until 2005.  

One of the few specific reference in service about the right 
ear noted that the eardrum was normal in August 1954 when the 
veteran was diagnosed with chronic otitis media and reported 
for clinical purposes that he had had no complaints since his 
childhood surgery until three days before when the "left" 
ear began discharging after he had gone swimming.  

An x-ray study of the mastoids revealed no evidence of active 
disease.  There were noted postoperative changes of the "air 
cells" including that they were "sclerosed" showing a 
chronic infection.  

When hospitalized in September 1967 for left ear surgery for 
chronic mastoiditis and cholesteatoma of the left ear, an x-
ray study showed changes that suggested the possibility of a 
cholesteatoma of the right ear.  

The other medical records after service are negative for any 
right ear activity until 2003 when he related a nonspecific 
history of long-standing ear problems.  Then, in 2005, when 
he was treated for otorrhea, he was noted to have a 
perforation of the right ear drum.  

The VA examiner who saw the veteran in June 2005 opined that 
the veteran had chronic otitis media that started during 
childhood and that current right ear condition was not at 
least as likely as not the result of his active service.  

Therefore, in the absence of documented activity reflective 
of recurrent otitis media or evidence of a perforation of the 
eardrum or other pathological changes until many years after 
service, the Board finds no factual support for relating any 
current right ear disability to service on the basis of 
incurrence or aggravation.  

Accordingly, without more, the claim of service connection 
for a right ear condition must be denied.  


Left ear disorder and mixed hearing loss claim

The veteran's service treatment records indicate that the 
veteran had a hearing loss noted on his entrance examination 
in January 1953.  

The examiner also noted bilateral mastoid scarring.  The 
hearing acuity, as noted on the veteran's entrance 
examination was recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

10
LEFT
40
45
55

35

During his active service, the veteran underwent an 
audiological examination in March 1954.  The veteran's the 
left drumhead was shown to have a large perforation.  The 
hearing testing results of the examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35

20
LEFT
35
45
55

25

In August 1954, the veteran was diagnosed with otitis media, 
suppurative, chronic.  The doctors noted that there was a 
history of childhood bilateral mastoidectomy and that the 
left ear began draining after he had been swimming.  

The service separation examination noted only that the 
veteran had a perforation to his left tympanic membrane.  The 
hearing testing results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35

20
LEFT
35
45
55

25

On VA examination in June 2005, the examiner observed that 
there had been acoustical trauma during his period of 
service, primarily due to gunfire and heavy weapons.  The 
veteran denied having any recreational or occupational noise 
exposure.  

On enlistment, the veteran's hearing acuity was noted to have 
been normal in his right ear with a mild, flat hearing loss 
observed in the left.  The VA examiner observed that there 
had been a mild high frequency hearing loss in his right ear 
and a mild-to-severe hearing loss in his left ear in August 
1954.  

During the VA audiometric examination in June 2005, the 
hearing testing results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
55
LEFT
70
70
80
115
115

The veteran was diagnosed with moderate-to-severe mixed 
hearing loss in his right ear and moderate-to-profound mixed 
hearing loss in his left ear.  

The VA examiner expressed the opinion that, due to the 
diagnosis of chronic otitis media in service, there was a 
"high likelihood that his present hearing loss was 
aggravated by his military experience."  

Furthermore, in a June 13, 2005 addendum to the VA 
examination, the examiner opined that the "etiology of the 
hearing loss [was] due to the chronic otitis media."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

The Board finds, based on its review of the medical evidence, 
that the veteran's hearing loss in his left ear is shown as 
likely as not to have been aggravated by his military 
service.  

The evidence of record indicates that the veteran had a 
history of left ear drainage and a hearing loss of his left 
ear during service.  The VA examiner in the June 2005 stated 
that the hearing loss on entry into service was "mild, flat 
hearing loss."  In August 1954, the left ear hearing loss 
was characterized as being mild-to-severe disabling in 
degree.  

Significantly, the VA audiologist recently stated that the 
veteran's chronic otitis in service aggravated the veteran's 
hearing loss, and that the current hearing loss had a "high 
likelihood" of being a result of his "military 
experience."  

Given that the evidence of record is in relative equipoise, 
the Board finds that the pre-existing left ear otitis media 
with related hearing loss were aggravated by his period of 
active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159 
(acknowledging that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.)  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the currently demonstrated 
left ear postoperative residuals of chronic otitis media with 
mixed hearing loss is warranted.  




ORDER

Service connection for a claimed right ear disorder is 
denied.  

Service connection for the left ear postoperative residuals 
of chronic otitis media with mixed hearing loss is granted.  



REMAND

The Board notes that the veteran's currently diagnosed 
hearing loss in his right ear was reported to be due to the 
chronic otitis media.  However, the veteran' service medical 
records neither indicate treatment for nor diagnosis of 
chronic otitis media as it relates to the veteran's right ear 
during his period of active service.  

The record also indicates that the veteran was exposed to 
acoustical trauma during his period of active service 
including gunfire and heavy weapons.  Pursuant to 38 C.F.R. § 
3.327(a) (2007), examinations will be requested whenever VA 
determines, as in this case, that there is a need to 
determine the likely nature and etiology of the alleged 
disability.  See also Molindone v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159 (2007).  

Accordingly, this remaining is REMANDED to the AOJ for the 
following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issue currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his right ear hearing loss, 
including treatment since the most recent 
evidence on file dated in June 2005.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right 
ear hearing.  The VA claims folder, 
including a copy of this document, must 
be made available to and reviewed by 
the examiner.  

Based upon his/her review of the claims 
file, the VA examiner should render an 
opinion as to whether the veteran has 
current right ear hearing disability 
that at least as likely as not had its 
clinical onset in service or, if 
present at the time of his entry on to 
active duty, underwent an increase 
severity beyond natural progression 
during service.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the aforementioned examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
for a right ear hearing loss in light of 
all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and any 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


